     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01313-SKO
     Nina Bailey,                                     )
10                                                    )   (SECOND) STIPULATION AND ORDER
                    Plaintiff,                        )   FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )   (Doc. 13)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 03/27/2020 to 04/26/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s second request for an extension of time. Good cause exists for this
22   request. The week of 03/15/2020, Plaintiff’s Counsel had 10 administrative hearings, two
23   hearing preparation appointments with claimants, five letter briefs, one merit brief and one reply
24   brief due. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10
25   hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
26   opening briefs due. Each of the administrative hearings also requires administrative hearing
27   briefs with a full summary of the medical records and legal arguments.
28



                                                  1
 1           Additionally, due to the ongoing pandemic with COVID 19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the
 3   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 4   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 5   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 6   five-day rule related to submission of evidence to the Administrative Law Judge which is
 7   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 8   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 9   brief this matter.
10           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
12
13   Dated: March 20, 2020                         PENA & BROMBERG, ATTORNEYS AT LAW

14
                                       By: /s/ Jonathan Omar Pena
15
                                          JONATHAN OMAR PENA
16                                        Attorneys for Plaintiff

17
18
     Dated: March 20, 2020                 MCGREGOR W. SCOTT
19                                         United States Attorney
                                           DEBORAH LEE STACHEL
20                                         Regional Chief Counsel, Region IX
21                                         Social Security Administration

22
                                       By: */s/ Oscar Gonzalez de Llano OBO Daniel P. Talbert
23                                        Oscar Gonzalez de Llano OBO Daniel P. Talbert
24                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
25                                        (*As authorized by email on 03/20/2020)
26   ///
27
     ///
28



                                                  2
                                                   ORDER
 1
 2            Pursuant to the parties’ above second stipulation, (Doc. 13), for good cause shown,

 3   Plaintiff shall have until April 26, 2020, to serve her confidential letter brief on Defendant. All
 4
     other deadlines in the scheduling order, (Doc. 5), are hereby modified accordingly.
 5
 6   IT IS SO ORDERED.
 7
 8
     Dated:     March 23, 2020                                     /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
